Citation Nr: 1821050	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served from November 2010 through January 2011 in the United States National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

The Veteran's lumbar strain disability has been manifested at worst by forward flexion to 40 degrees, but not favorable ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's service-connected lumbar strain has been evaluated as 20 percent disabling from January 29, 2011 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 refers to lumbosacral strain and it directs that this condition be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. 
§ 4.71a, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran was provided a VA examination in July 2011.  The examiner noted that the Veteran had 40 degrees of forward flexion with pain, 30 degrees of extension that was painless, bilateral lateral flexion was 30 degrees with pain presenting on the left side at 20 degrees, and bilateral rotation was 30 degrees, again with pain on left at 20 degrees.  The examiner also detected tenderness along the left lumbosacral paraspinals and guarding with straightening of the lumbar spine.  The Veteran did not have any additional loss with repetitive use but pain increased with repetitive movement. 

In January 2016, the Veteran was provided another VA examination.  The Veteran stated that during flare-ups the pain aggravated her after prolonged sitting, standing or walking over a block.  At this examination, the Veteran displayed an initial range of motion of 60 degrees of forward flexion, 20 degrees of extension, and 30 degrees of  bilateral flexion and rotation.  The examiner noted guarding due to pain on forward flexion and extension.  Again, there was tenderness noted at the left lumbosacral paraspinals with no additional loss after repetitive use.  Neither tenderness nor guarding resulted in abnormal gait or abnormal spinal contour, and the Veteran displayed no muscle spasm. The examiner commented that the Veteran had to sit with left leg extended and displayed a slow somewhat antalgic gait.  

The Veteran underwent her most recent examination in December 2016.  This examiner discussed the history of the Veteran's spine disability, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of her disability.  The examination revealed range of motion as follows:  forward flexion to 50 degrees, extension to 20 degrees, and bilateral flexion and rotation to 20 degrees, with pain again noted at forward flexion and extension, with no functional loss.  There was pain noted with weight-bearing, but the Veteran could complete three repetitions without functional loss.  Similar to the prior examination, the examiner found no muscle spasm; however, guarding caused abnormal gait.  Muscle strength in the left lower extremity was limited due to the service-connected thigh condition.  The Veteran did not have any other neurological abnormalities related to a back condition, such as bowel or bladder problems or pathologic reflexes.  There was no ankylosis of the spine and the Veteran did not have intervertebral disc syndrome (IVDS) and episodes requiring bed rest.

After consideration of the pertinent evidence of record, the Board concludes that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar spine disability.  A review of the record shows that during the rating period on appeal, the Veteran's lumbar strain has been limited at most to 40 degrees of flexion and combined range of motion of the thoracolumbar in excess of 120 degrees.  This level of impairment more closely corresponds to the criteria warranting a 20 percent rating.  There is no indication of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, General Rating Formula (2017).  

In making this determination, the Board considered any functional loss caused due to flare-ups of pain, weakness, fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning this, the examiners all noted that the Veteran was able to complete three repetitive movements without additional functional loss.  Therefore, a higher evaluation is not contemplated through this criteria. 

As to the functional aspect of her back disability, the Veteran has reported pain with walking more than a block or standing for prolonged time, and limited ability to perform exertional activities.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  However, as the examinations were not conducted during a flare-up, the examiners were unable to determine without mere speculation how pain, weakness, fatigability or incoordination would limit the Veteran's functional ability over time.  

Consideration has been given to an increased rating for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, the December 2016 VA examination specifically indicates that the Veteran's lumbar spine disability is not manifested by IDVS requiring bed rest.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.

The Board has also considered whether a higher rating is warranted for any neurological component of the Veteran's lumbar strain during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the Veteran did not report and there is no objective evidence of any additional neurological impairment attributable to the Veteran's lumbar strain.  During the entire period on appeal, the Veteran has not reported, and there is no objective evidence of, bowel or bladder impairment or any other neurological abnormalities.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2017).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

As the preponderance of the evidence is against the claim for an increased rating, there is no doubt to be resolved and a rating greater than 20 percent for the Veteran's lumbar strain is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for lumbar strain is denied. 





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


